Citation Nr: 0844897	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-19 379	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



 
ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from May 1965 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decision in July 2006 by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2008, the RO reopened the veteran's back claim 
finding that new and material evidence had been submitted.  
However, before the Board may reopen a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. 
Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  Consequently, the first issue 
that must be addressed by the Board is whether the previously 
denied claim ought to be reopened.  38 U.S.C.A. § 5108 (West 
2002).


FINDINGS OF FACT

1.  A claim for service connection for a back disorder was 
denied by the RO in June 1982 and not appealed; the June 1982 
rating action was the last final denial as to that issue on 
any basis before the present attempt to reopen the claim.  

2.  The evidence received since the June 1982 rating decision 
is new and raises a reasonable possibility of substantiating 
the underlying claim for service connection and therefore is 
material evidence.  

3.  The veteran's back injury in service was acute and 
transitory, and a continuing disability was not then present; 
and there is no persuasive medical nexus evidence of record 
otherwise etiologically linking his current lumbar disc 
disease to military service.  

4.  The veteran's neck disorder, diagnosed as cervical 
spondylosis and degenerative disc disease at C5-6, was not 
manifested or diagnosed during service, or within one year 
after service discharge; and is not shown by competent 
evidence to be related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

2.  A back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  A neck disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Back disorder

In June 1982, after reviewing the veteran's STRs, the RO 
denied the claim for service connection for a back disorder 
because the lumbar strain during service had resolved and 
there was no current medical evidence of a back disorder nor 
had the veteran submitted any evidence to establish 
continuity of low back problems.  The veteran did not appeal 
the decision.  Thus, the claim became final based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).  In 2005, he 
filed a claim, seeking to reopen the matter.  

Applicable law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim, which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

By regulation, "new" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the June 1982 
RO decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

The RO's current denial in this case is predicated upon the 
fact that new and material evidence had not been submitted to 
reopen the claim.  Therefore, any "new" evidence would have 
to at the very least show evidence of a current back 
disorder.  

Since the June 1982 RO decision, new and material evidence 
has been submitted.  Of record is a March 2008 VA examination 
report, which noted the veteran had degenerative disc disease 
of the lumbar spine with a back pain and left leg radiation 
with moderate disability and progression.  As such, the 
evidence is new, in the sense that it was not of record when 
the RO denied the claim and it is material, particularly, in 
view of the less stringent standard for materiality set forth 
in Hodge.  That is, it is material because it addresses the 
fundamental requirements for service connection - namely, 
evidence of current diagnosis, overcoming the primary reason 
the RO previously denied the claim.  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the RO's May 2005 
notice to the veteran was in substantial compliance with the 
recent decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
which addressed the appropriate VCAA notice to be provided in 
requests to reopen previously denied claim.  The Court found 
that VA must notify a claimant of the evidence and 
information needed to reopen the claim, as well as the 
evidence and information needed to establish entitlement to 
the underlying service connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In addition, VA must 
consider the bases for the prior denial and respond with a 
notice letter that describes what evidence would be needed to 
substantiate the element or elements that were found to be 
insufficient to establish entitlement to the underlying claim 
in the previous denial.  Such notice to the veteran is 
essential, since the question of materiality depends upon the 
basis on which the prior denial was made, and the failure to 
notify a claimant of what would constitute material evidence 
would be prejudicial to the claimant.

Here, the RO has adequately advised the veteran as to the 
basis for the previous denial and the necessary evidence to 
reopen his claim and obtain benefits.  Also, the veteran has 
provided arguments addressing his claim on the merits.  
Therefore, given that the veteran had adequate notice of the 
applicable regulations, he is not prejudiced by the Board's 
review of the merits of the back disorder claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Factual Background and Analysis

The veteran has asserted that he has chronic disabilities, 
involving the back and neck that had their onset during 
service.  Because both claims involve similar issues and 
evidence, and as similar legal principles apply, the Board 
will address them in a common discussion.

Service treatment records (STRs) fail to reveal any 
significant symptomatology involving the spine.  In January 
1968, the veteran was treated for back soreness, but denied 
any injury.  In March 1968, he complained of back pain after 
driving a 10-ton truck daily for at least 6 hours.  The 
clinical impression was lumbosacral strain.  There were no 
significant findings reported and no evidence of additional 
follow-up evaluation which would provide a basis for a 
current diagnosis of a chronic back disorder.  Also given the 
opportunity to identify any history or symptoms associated 
with the in-service episode, the veteran reported no 
pertinent complaints at separation in 1968.  The veteran did 
not otherwise indicate any specific neck injuries during 
service, and none are documented.  

The paucity of evidence of in-service incurrence is not, 
however, the only shortcoming in this claim, as there are no 
medical records immediately subsequent to service that 
contain a diagnosis of any pertinent back or neck disorder.  
In fact, the claims folder is devoid of any treatment records 
or other medical documents pertaining to either claimed 
disorder until March 1998 when the veteran was evaluated for 
lumbar strain.  Two years later, an August 2000 radiological 
report showed mild changes of cervical spondylosis and 
degenerative disc disease at C5-C6 level.  

The veteran underwent a VA examination in March 2008 and gave 
a history of back injury in 1967 after slipping on some ice 
while pushing a vehicle.  He was thought to have back sprain 
and placed on light duty for several days.  He developed back 
pain again in 1968 from truck driving.  He was treated 
conservatively and a week later his symptoms resolved.  The 
examiner noted there was no further mention of a back problem 
during the rest of the time in service or in the time 
immediately thereafter.  The clinical impression was 
degenerative disc disease of the lumbar spine with back pain 
and left leg radiation with moderate disability and 
progression.  The examiner concluded that the current lumbar 
disc syndrome was less likely than not an extension of the 
lumbar strain documented in 1967 and 1968.

In this case, service connection is not warranted for a back 
or neck disorder.  With regard to the back, the fact that a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  Here, there are no objective post-service clinical 
findings or a competent medical opinion to indicate that the 
veteran has had continuing disabling symptomatology as a 
result of the back problems in service.  

Although the veteran is competent to report the symptoms he 
has experienced during service, he is not competent to 
determine that the back injury he had in service and the disc 
disease diagnosed long after service are related.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (laypersons are 
not competent to render medical opinions).  The fact that he 
may have sustained an injury during service does not, by 
itself, establish a basis for the grant of service 
connection.  Moreover, the single competent medical opinion 
in the record conclusively found that there was no medical 
basis for holding that the veteran's current lumbar disc 
disease was incurred in service.  Thus, despite the sincerity 
of the veteran's assertions, this contrary evidence 
significantly reduces the probative weight to be assigned to 
his contentions.  

In short, greater probative weight is placed on (1) the 
veteran's STRs, which show that any pertinent back complaints 
or injuries he may have experienced during service had 
resolved; and (2) the post-service medical reports which are 
silent for any complaints or treatment for many years after 
the veteran's separation from service; and (3) the 2008 VA 
medical opinion based on review of the veteran's claims file.  
Owens v. Brown, 7 Vet. App. 429 (1995) (opinions offered by 
examiners based on a review of all the evidence on file is 
considered to be an important factor in reaching an informed 
opinion).  

With regard to the neck, even when assuming the veteran 
sustained some type of in-service neck injury, the Board 
finds it much more reasonable to conclude that it was acute 
and transitory, given that the STRs note no description of 
the type of injury that the veteran now describes, and post-
service medical records are negative for complaints, 
findings, or treatment of a neck disability, until more than 
32 years after active duty.  See Curry v. Brown, 7 Vet. App. 
59 (1994) (a veteran's version of events from the past may be 
of limited credibility and probative value in the absence of 
medical records showing treatment for the claimed disorder).  

Here, the absence of evidence of a chronic disability in the 
STRs or of persistent symptoms of a neck disorder between 
separation from service and the first evidence of a 
disability many years later constitutes negative evidence 
tending to disprove the assertion that the veteran was 
disabled from any disease or injury during service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  In addition, the record 
is negative for a medical opinion linking the claimed neck 
disorder to military service.  See Hickson, supra.  

At this time, the Board acknowledges that the veteran was not 
examined for the purpose of addressing his neck claim; 
however, given the facts of the case, a VA examination is not 
required.  Specifically, under the statute, an examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

In this case, there is no credible, competent evidence 
indicating that the claimed neck disorder may be associated 
with service.  Instead, it is clear upon review of the record 
that the veteran developed the claimed cervical disc disease 
decades after separation from active military service, and 
that it is not related to any event or incident in service.  
Because the evidence of record is sufficient to make a 
decision in this case, VA is not required to provide the 
veteran with a medical examination absent a showing by the 
veteran of a current disability and an indication of a causal 
connection between the claimed disability and service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

A preponderance of the evidence weighs against both claims, 
and there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in May 2005, which fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  The RO also sent him a letter in March 
2006 informing him of the information required by Dingess, 
supra.  Moreover, the veteran has not demonstrated any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  The veteran's 
service and post-service treatment reports are of record, and 
the RO obtained medical opinions where necessary.  Thus, it 
appears that all obtainable evidence identified by the 
veteran relative to the claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a back 
disorder, the claim is reopened.  To that extent only, the 
claim is granted.

The claim for service connection for a back disorder is 
denied.

The claim for service connection for a neck disorder is 
denied.




____________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


